 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    SUE HONG and JOON HONG, on behalf of            Case No. C19-1907RSM
10    Plaintiffs and all other similarly situated
      Plaintiffs,                                     ORDER OF DISMISSAL
11
                   Plaintiffs,
12
13                     v.

14    BANK OF AMERICA, N.A., individually and
      as successor in interest, QBE INSURANCE
15    CORP., and DOES 1-10,
16
                  Defendants.
17
            This matter comes before the Court on the parties’ stipulated Motion to Dismiss. Dkt.
18
19   #27. The parties having so stipulated, the Court hereby finds and ORDERS that this case is

20   DISMISSED without prejudice and with no award of costs or attorney fees to any party. This
21
     case is CLOSED.
22
            DATED this 21st day of February 2020.
23


                                                A
24
25
                                                RICARDO S. MARTINEZ
26                                              CHIEF UNITED STATES DISTRICT JUDGE
27
28



     ORDER OF DISMISSAL - 1
